Exhibit 10.6

RESTRICTED STOCK AWARD FOR OFFICERS AND OTHER EMPLOYEES

To: ___________________
___________________
___________________

Date of Grant: ___________________

You are hereby issued, effective as of the date hereof, __________ shares of
restricted common stock, $0.10 par value per share ("Common Stock"), of
HealthAxis Inc., a Pennsylvania corporation (the "Company"), pursuant to the
Company's 2005 Stock Incentive Plan (the "Plan").

Your restricted Common Stock, subject to the other terms and conditions set
forth herein, shall become vested in accordance with the following schedule:

Vesting Date
Cumulative Percentage of Stock Vested

 

 

In addition, all of the shares of restricted Common Stock shall become vested in
the event of a Change of Control while you are employed by the Company. Upon
termination of your employment, any shares of restricted Common Stock that have
not vested shall be forfeited to the Company without consideration, subject to
Sections 10.1 through 10.5 of the Plan.

If you are employed by a Company subsidiary corporation or other affiliate, your
employment shall be deemed to have terminated on the date your employer ceases
to be a Company subsidiary corporation or affiliate, unless you are on that date
transferred to the Company or another Company subsidiary corporation or
affiliate. Your employment shall not be deemed to have terminated if you are
transferred from the Company to a Company subsidiary corporation or other
affiliate, or vice versa, or from one Company subsidiary corporation or
affiliate to another Company subsidiary corporation or affiliate.

At the election of the Company, all original certificates evidencing shares of
restricted Common Stock shall be held by the Company for your benefit until when
the transfer of such shares are no longer subject to the restrictions set out in
the Plan and this award agreement. You shall be entitled to current payment of
any dividends declared with respect to the restricted Common Stock.

Within 30 days after the date of this award agreement, you may make an election
with the Internal Revenue Service under Section 83(b) of the Internal Revenue
Code and the regulations promulgated thereunder. The parties agree that for such
purposes the fair market value of the restricted Common Stock on the issue date
is equal to $____ per share.



--------------------------------------------------------------------------------

All shares of restricted Common Stock granted hereunder shall not be sold,
assigned, transferred, pledged or otherwise encumbered unless and until the
shares proposed to be sold or transferred are vested.

The certificate(s) representing the shares of restricted Common Stock granted
hereby will be stamped or otherwise imprinted with the legend required by the
Plan with respect to any applicable restrictions on the sale or transfer of such
shares, and the stock transfer records of the Company will reflect stop transfer
instructions with respect to such shares.

Nothing herein shall modify your status as an at-will employee of the Company or
the terms of any employment agreement between you and the Company (if
applicable). Further, nothing herein guarantees you employment for any specified
period of time. This means that either you or the Company may terminate your
employment at any time for any reason, or no reason, subject to the terms of any
employment agreement between you and the Company (if applicable). You recognize
that, for instance, you may terminate your employment or the Company may
terminate your employment prior to the date on which your restricted Common
Stock becomes vested.

Any dispute or disagreement between you and the Company with respect to any
portion of this restricted stock award or its validity, construction, meaning,
performance or your rights hereunder shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association or its successor, as amended from time to time. However, prior to
submission to arbitration you will attempt to resolve any disputes or
disagreements with the Company over this award amicably and informally, in good
faith, for a period not to exceed two weeks. Thereafter, the dispute or
disagreement will be submitted to arbitration. At any time prior to a decision
from the arbitrator(s) being rendered, you and the Company may resolve the
dispute by settlement. You and the Company shall equally share the costs charged
by the American Arbitration Association or its successor, but you and the
Company shall otherwise be solely responsible for your own respective counsel
fees and expenses. The decision of the arbitrator(s) shall be made in writing,
setting forth the award, if any, the reasons for the decision and award, if any,
and shall be binding and conclusive on you and the Company. Further, neither you
nor the Company shall appeal any such award, if any. Judgment of a court of
competent jurisdiction may be entered upon the award and may be enforced as such
in accordance with the provisions of the award.

This restricted stock award shall be subject to the terms of the Plan in effect
on the date the restricted Common Stock is issued, which terms are hereby
incorporated herein by reference and made a part hereof. In the event of any
conflict between the terms of this award and the terms of the Plan in effect on
the issue date, the terms of the Plan shall govern. This award agreement and the
Plan constitute the entire understanding between the Company and you with
respect to the subject matter hereof and no amendment, supplement or waiver of
this award agreement, in whole or in part, shall be binding upon the Company
unless in writing and signed by the President of the Company. This award
agreement and the performances of the parties hereunder shall be construed in
accordance with and governed by the laws of the Commonwealth of Pennsylvania.

You agree that you are acquiring the restricted Common Stock for investment
purposes and not with a view to the resale or distribution thereof; that the
Company may withhold from you any tax which the Company believes is required to
be withheld with respect to any benefit under the Plan or this award agreement,
and to hold as security for the amount to be withheld any property otherwise
distributable to you under the Plan until the amounts required to be withheld
have been so withheld; and that you will make appropriate arrangements with the
Company for satisfaction of any applicable federal, state or local income tax
withholding requirements or like requirements.



--------------------------------------------------------------------------------

If you become obligated to return all or a portion of your shares of restricted
Common Stock to the Company due to a cancellation or forfeiture of such shares
pursuant to this award agreement, and you fail to deliver the certificates
representing such shares in accordance with the terms of this award agreement,
the Company may, at its option, in addition to all other remedies it may have,
send to you, to the address listed on the books of the Company, written notice
and thereupon shall cancel on its books the certificates representing the shares
to be returned to the Company. Thereupon, all of your rights in and to said
shares shall terminate. The Company shall not be obligated to give notice to any
holder of shares of restricted Common Stock if such holder does not appear on
the stock transfer ledger of the Company as the registered holder of such
shares.

  HEALTHAXIS INC.         By:       

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

By my signature below, I acknowledge that I have received a copy of the
Company's 2005 Stock Incentive Plan, and I have had an opportunity to review the
Award and the federal income tax consequences thereof with a tax advisor of my
choosing.

 

EMPLOYEE

        Name:       

--------------------------------------------------------------------------------

  Signature:       

--------------------------------------------------------------------------------

 